[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
The first count clearly alleges that the defendant would provide the same coverage as provided by the plaintiffs previous insurer had provided for home and business. The defendant does not give a fair reading of the first count.
As to the third, sixth, ninth and twelfth counts, in the third and ninth counts, the plaintiff pled that the defendant acted in bad faith by violating the duty of good faith and fair dealing by misrepresenting to them the coverage which he claimed to secure for them. The words "he acted in bad faith" are not specifically used or required.
The court finds that the sixth and twelfth counts set forth a viable claim for violation of CUTPA (C.G.S. § 42-110a et seq.). The defendants assertion that the plaintiff must allege willful or wanton conduct is incorrect. These allegations are not necessary to establish a violation of CUTPA.
Accordingly, the motion to strike is denied. CT Page 12715